DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 06/10/2022 has been entered.  Claims 1, 6, 8-10, and 14 has been amended, claims 3 and 5 have been canceled, and no claims have been added; and therefore, claims 1-2, 4, and 6-15 remain pending in the application.

Specification
The objection to the abstract cited in the Office Action mailed on 03/18/2022 has been withdrawn as Applicant has submitted a new abstract to overcome the previous abstract which has more than 150 words.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-11, and 13-15 and  are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0250689 A1- Baaijens et al. (hereafter Baaijens) as applied to claim 1 above, and further in view of Loh and Choong (2013).
Claim 1: “A scaffold for cell culture or tissue engineering, comprising: a fiber web formed of a plurality of scaffold fibers, the fibers having a three-dimensional network structure,.”:  Baaijens disclose the present invention relates to a multilayer preform obtained by electro-spinning, which preform is suitable as a scaffold for a prosthesis, which preform comprises at least one layer of microfibres and at least one layer of nanofibres. The present invention moreover relates to a method for producing a preform by means of electro-spinning. In addition, the present invention relates to the use of such a preform and to a method of growing human or animal tissue on a substrate (Para. [0001], lines 1-9).  Further, Table 1 illustrates a microscopic appearance of microbres, where the third column of Table 1 illustrates a fiber web having a three-dimensional network structure.
“wherein the scaffold fibers have an average diameter of 214.4 nm to 1230.0 nm,”:  Baaijens disclose the diameter of the nanofibers is in the range of 50-800 nanometers (Para. [0047], line 2), where 214.4nm is in the range provided by Baaijens.

Regarding claim 1, Baaijens teaches the invention discussed above.  Further, Baaijens teaches a plurality of scaffold fibers and diameter of the scaffold fibers also discussed above.  However, Baaijens does not explicitly disclose wherein the fiber web includes a plurality of scaffold fibers, and satisfies the following conditions (1) and (2): (1) in a diameter distribution of the scaffold fibers, a diameter dispersion coefficient (E) of the scaffold fibers is 8 to 25%; and (2) air permeability of the fiber web is 1 to 40 cfm.  
For claim 1, Loh and Choong teach tissue engineering of three-dimensional (3D) scaffolds, and explore the porosity and pore size of 3D scaffolds (pg. 485, Introduction, lines 15-20).  Further, Loh and Choong teach the diameter of each fiber can be controlled by altering the concentration and flow rate of the polymer solution and varying the needle and collector (pg. 489, Electrospinning, lines 12-15) and Loh and Choong teach scaffold permeability has been used to determine the pore size and fiber diameter of electrospun fibrinogen scaffolds (pg. 492, Permeability-based method, lines 1-2), which reads on the instant claim limitation of wherein the fiber web includes a plurality of scaffold fibers, and satisfies the following conditions (1) and (2): (1) in a diameter distribution of the scaffold fibers, a diameter dispersion coefficient (E) of the scaffold fibers is 8 to 25%; and (2) air permeability of the fiber web is 1 to 40 cfm.  
The reference of Baaijens disclose the claimed invention of a scaffold wherein there is a diameter distribution of the scaffold fibers and pore size of the fibers.  It would have been obvious to one having ordinary skill in the art to modify the scaffold fibers and pore size of the fibers of Baaijens, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would be obvious to modify the invention of Baaijens to include a plurality of scaffold fibers having a diameter distribution and air permeability as taught by Log and Choong, because Loh and Choong teach that the average pore size of electrospun scaffolds increased with increasing fiber diameter (pg. 489, Electrospinning, lines 16-17).

Claim 2: “wherein the fiber web has an average pore size of 0.05 to 10 m and a porosity of 40 to 90%.”:  Baaijens disclose the porosity of the microfibres are in the range of 70-95% (Para. [0048], lines 2-3).  Further, Baaijens disclose that the pore size of the microfibres are in the range of 1-300 micrometre and in that the pore size of the at least one layer of nanofibres is in the range of 1-300 micrometre (Para. [0010], lines 3-6).

Claim 4: “wherein the fiber web has a thickness of 1 to 20 µm and a basis weight of 1 to 30 g/m2.”:  Baaijens disclose the thickness of the fibres is between 10 and 500 micrometre (Para. [0060], line 2), which according to the instant specification (pg. 3-4), would also have a basis weight of 1 to 30 g/m2, therefore, based on the specification of the instant application, fibers having a thickness of 1 to um would have a similar basis weight thickness.

Claim 6: “wherein the scaffold fiber further include a physiologically active component inducing any one or more of adhesion, migration, growth, proliferation and differentiation of cells on an outer surface thereof.”:  Baaijens disclose the pore size and porosity are critical properties of a scaffold that influence the attachment, proliferation, migration and/or differentiation of cells (Para. [0036], lines 3-5).  Further, Baaijens disclose scaffolds should provide the appropriate micro-mechanical environment to enable proper cellular differentiation (Para. [0083], lines 2-3).

Claim 7: “wherein the physiologically active component includes any one or more among any one or more compounds selected from the Page 2 of 5Attorney Docket No.: ELF0038US group consisting of a monoamine, an amino acid, a peptide, a saccharide, a lipid, a protein, a glucoprotein, a glucolipid, a proteoglycan, a mucopolysaccharide and a nucleic acid, and a cell.”:  Baaijens disclose the interstitial matrix is present in between different cells and is formed by a gel of polysaccharides and fibrous proteins (Para. [0038], lines 5-7).

Claim 8: “wherein the scaffold fibers are produced by spinning a spinning solution containing the physiologically active component.”:  Baaijens disclose it is known to use electro-spinning in the manufacturing of so-called scaffolds which are used in the field of tissue engineering. In the electro-spinning process many parameters can be changed that alter and optimize properties of the desired scaffold, making electro-spinning a versatile technique (Para. [0028], lines 1-6).  Further, Baaijens disclose polymer fibres are deposited onto this mould by means of an electromagnetic field; the polymer fibers are generated from a solution of one or more polymers in one or more solvents (Para. [0030], lines 4-7).

Claim 9: “which also satisfies the following Condition (3) in the diameter distribution of the scaffold fibers: (3) a value according to Mathematical Formula 1 is 1.5 to 6.8.”

    PNG
    media_image1.png
    82
    320
    media_image1.png
    Greyscale

Baaijens disclose the nanofibers is in the range of 50-800 nanometers (Para. [0047], line 2), thus various scaffold fibers consistent with that of the instant application, and therefore, meeting the conditions of mathematical formula 1.

Claim 10: “which also satisfies the following Condition (4) in the diameter distribution of the scaffold fibers: (4) a value according to Mathematical Formula 2 is 1.0 to 5.5.” 

    PNG
    media_image2.png
    102
    411
    media_image2.png
    Greyscale

Baaijens disclose the nanofibers is in the range of 50-800 nanometers (Para. [0047], line 2), thus various scaffold fibers consistent with that of the instant application, and therefore, meeting the conditions of mathematical formula 2.

Claim 11: “wherein the scaffold fiber includes any one or more biodegradable components selected from the group consisting of polycaprolactone (PCL), polydioxanone (PDO), poly(L-lactide) (PLLA), poly(DL-lactide-co-glycolide) (PLGA), polyethylene oxide (PEO), polylactic acid (PLA) and polyvinyl alcohol (PVA) as a fiber-forming component.”:  Baaijens disclose polymers, such as polycaprolactone could function as an elastic substitute while natural elastin is gradually produced to take over this role (Para. [0065], lines 8-11).

Claim 13: “A bioreactor comprising: the scaffold according to claim 1; and a housing having the scaffold therein.”:  Baaijens disclose three submoulds 1 of FIG. 4a, showing the submoulds after a fibre layer 4 has been applied to each of the individual submoulds 1. The submoulds 1 have subsequently been combined into an assembly 5 (bioreactor) by placing the contact surfaces 3 into abutment with each other. The part 6 is called the co-optation surface, which is very important in obtaining a properly functioning artificial heart valve (Para. [0100], lines 1-8).

Claim 14: “A grafting kit, comprising: the scaffold according to claim 1; and a cell cluster cultured in outer and inner spaces of a fiber web of the scaffold.”:  Baaijens disclose a scaffold clustered in outer and inner spaces of a fiber web of the scaffold (illustrated in Table 1), where Table 1, columns 3 and 4 illustrate scaffold clustered in outer and inner spaces of a fiber web of the scaffold.

Claim 15: “wherein the cell cluster includes any one or more types of stem cells selected from the group consisting of totipotent stem cells, pluripotent stem cells, multipotent stem cells, oligopotent stem cells and single stem cells, and/or one or more types of differentiated cells selected from the group consisting of hematopoietic stem cells, liver cells, fiber cells, epithelial cells, mesothelial cells, endothelial cells, muscle cells, nerve cells, immune cells, adipose cells, cartilage cells, bone cells, blood cells and skin cells.”:  Baaijens disclose for in vitro tissue formation the preform is incubated using human or animal cells (which can include any one or more of the type of cells disclosed in the instant application), which are able to grow in the open fiber-like structure (Para. [0032], lines 10-13).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0250689 A1- Baaijens et al. (hereafter Baaijens) as applied to claim 1 above, and further in view of US 2013/0178949 A1- Bowlin et al. (hereafter Bowlin).
Regarding claim 12, Baaijens teaches the invention discussed above in claim 1.  Further, Baaijens teaches a scaffold fiber and fibers composed of polymer discussed above.  However, Baaijens does not explicitly teach wherein the scaffold fiber includes any one or more non-biodegradable components selected from the group consisting of polystyrene, polyethylene terephthalate (PET), polyethersulfone (PES), polyvinylidene fluoride (PVDF), polydimethylsiloxane (PDMS), a polyamide, polyethylene and a polyethyleneoxide- polypropyleneoxide block copolymer as a fiber-forming component.
For claim 12, Bowlin teaches an invention relating to electrospinning materials using a mandrel designed to provide air impedance during spinning operations so as to produce electrospun materials (e.g. tissue engineering scaffolds) which comprise regions of differing fiber densities and/or porosities (Para. [0002], lines 1-5) and Bowlin teaches materials polymers which are used to manufacture the selectively or partially porous electrospun materials of the invention include but are not limited to polyamide (Para. [0048], lines 1-5), which reads on the instant claim limitation of wherein the scaffold fiber includes any one or more non-biodegradable components selected from the group consisting of polystyrene, polyethylene terephthalate (PET), polyethersulfone (PES), polyvinylidene fluoride (PVDF), polydimethylsiloxane (PDMS), a polyamide, polyethylene and a polyethyleneoxide- polypropyleneoxide block copolymer as a fiber-forming component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scaffold fibers of Baaijens to include wherein the scaffold fiber includes any one or more non-biodegradable components selected from the group consisting of polystyrene, polyethylene terephthalate (PET), polyethersulfone (PES), polyvinylidene fluoride (PVDF), polydimethylsiloxane (PDMS), a polyamide, polyethylene and a polyethyleneoxide- polypropyleneoxide block copolymer as a fiber-forming component as taught by Bowlin, because Bowlin teaches the electrospun materials of the invention retain their structural integrity and strength in spite of the presence of porous regions therein. Those of skill in the art will recognize that the precise attributes of an electrospun material of the invention, including but not limited to size, shape dimensions, strength, etc., may be varied in order to meet design requirements in terms of properties for a desired application (Para. [0046], lines 1-7).


Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, the arguments presented in the instant application have been addressed by the new combination of references used in the rejection cited above, which read on the amendments presented in independent claim 1.
Regarding the middle and bottom of pg. 9 and the top of pg. 10 of applicant’s arguments, as discussed above in the rejection, the secondary reference of Loh and Choong teach tissue engineering of three-dimensional (3D) scaffolds, which pertains to the instant application, and explore the porosity and pore size of 3D scaffolds (pg. 485, Introduction, lines 15-20).  Further, Loh and Choong teach the diameter of each fiber can be controlled by altering the concentration and flow rate of the polymer solution and varying the needle and collector (pg. 489, Electrospinning, lines 12-15) and Loh and Choong teach scaffold permeability has been used to determine the pore size and fiber diameter of electrospun fibrinogen scaffolds (pg. 492, Permeability-based method, lines 1-2).  More specifically, Lo and Choong teach that one can specifically alter or change the concentration and flow rate of the fibers and permeability is determined via pore and diameter of fibres, thus, one of ordinary skill in the art would be able to also alter the scaffold permeability based on pore size and diameter.  Thus, a person of ordinary skill in the art would select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  
Regarding the middle and bottom of pg. 10 of applicant’s arguments, again pertaining to in a diameter distribution of the scaffold fibers, a diameter dispersion coefficient (E) of the scaffold fibers is 8 to 25%; and (2) air permeability of the fiber web is 1 to 40 cfm.  As discussed above in this section, the secondary reference of Loh and Choong suggest this diameter of scaffold fibers can be altered and the permeability is determined by ore and diameter of fibres, thus, one of ordinary skill in the art would be able to also alter the scaffold permeability based on pore size and diameter.  Thus, a person of ordinary skill in the art would select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799